DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “of claim 1”. It appears this should be deleted from the claim. The claim will be examined as being dependent upon claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0260794 to Woodford et al.
As concerns claim 1, a method of detecting states of a network, the method comprising: 
obtaining data related to network parameters (0019-harvest, collect data; 0028-parameters); 
evaluating a current state (0022-metrics) of the network, based on the obtained data, by using at least a first model (0022-comparison module to apply one or more models); 
providing to a user device (0040-0041-inherent user has a device to perform actions on an interface), an actionable notification (0040-alerting admin, operator), upon determining that the evaluated state of the network meets a predetermined state (0023-indicate when outside of normal behavior) differing from a normal state of the network; 
wherein the actionable notification indicates the current state (0040-0041-circumstances of threat) of the network; and 
wherein the first model is a trained machine learning model (0015-artificial intelligence, machine learning models), the first model having been trained on prior network data (0099-0100-previous patterns) to enable the first model to evaluate at least a normal state of the network (0015-unusual behaviors).  
Claim 16 is rejected under the same rationale as claim 1 above.

As concerns claim 2, the method of claim 1 wherein a second model or multiple models (0028-one or more models) are selected and used to evaluate the current state of the network.  

As concerns claim 3, the method of claim 1 wherein the first model and a second model used to evaluate the current state of the network are selected or adjusted (0028-normal behavior threshold is varied according to updated changes) according to the presence of a condition internal to the network or a condition external to the network.  

As concerns claim 4, the method of claim 1 wherein evaluating the current state of the network comprises at least one of: (a) aggregating or generating a severity score based on multiple models; (b) evaluating a portion of virtual machines or groups of virtual machines impacted by an event within the network; (c) evaluating the presence of an event based on a comparison of a network parameter or a group of network parameters or to a threshold value (0028-normal behavior threshold); or (d) evaluating the presence of an event based on an aggregation of the network parameters for a group of virtual machines and a comparison of the aggregated network parameters to a threshold value.  

As concerns claim 5, the method of claim 1 wherein the predetermined state is an anomalous state (0047) or a user defined state.  

As concerns claim 6, the method of claim 1 further comprising automatically taking an action upon determining the current state of the network meets a particular predetermined state (0039-take actions).  

As concerns claim 7, the method of claim 1 wherein the first model is trained or retrained based on the parameters of the network elements (0031-parameters…used by the self-learning machine-learning models).  

As concerns claim 8, the method of claim 7 wherein the first model is re-trained (0028-threshold used by model is varied according to updated changes; 0037-updates a training) upon a change (0018-changes in environment (which includes the virtual machines)) in a virtual machine (0018-virtual machines) hosted on the network.  

As concerns claim 9, the method of claim 1 wherein obtaining network parameters comprises obtaining network parameters in real-time (0048-real-time analysis).  

As concerns claim 10, the method of claim 1 the actionable notification causes a user's network or virtual machine to perform an action (0040-shutting down a device).  

As concerns claim 11, the method of claim 10 wherein the action is one of: (i) restarting the network, (ii) changing security protocols, (iii) changing firewall rules, (iv) stopping or slowing egress or ingress of traffic (0040-shutting down device, regulate network connectivity).  

As concerns claims 12 and 19, the invention of claims 1 and 16 wherein the machine learning of the first model comprises generating weights (0186-weighted; 0047-score; 0049) for network parameters and evaluating the network involves evaluating multiple network parameters (0040-parameter, set of values; 0186-weighted expressions of information) simultaneously (0140).  

As concerns claim 13, the method of claim 5 wherein a cause for the anomalous state can be determined using the evaluated current state of the network and the data related to the network parameters (0031-compared to normal pattern, parameters).  

As concerns claim 14, the method of claim 1 wherein the evaluation of the current state of the network can distinguish between an anomalous condition (0093) for the network and a malfunction (0191-whole office outage) within a virtual machine or group of virtual machines corresponding to a user of the network.  

As concerns claim 15, the method of claim 4 wherein feedback to the actionable notification is used to adjust a threshold (0028-threshold used by model is varied according to updated changes) used in evaluating the current state of the network or to retrain the first model.  

As concerns claim 17, the computer readable medium containing program instructions of claim 16, wherein a second model or multiple models (0028-one or more models) are used to evaluate the state of the network responsive to a user response (0191-current behavior; 0026-user behavior is a user response) to the actionable notification.  

As concerns claim 18, the computer readable medium containing program instructions of claim 16 wherein the first model and a second model used to evaluate the current state of the network are dynamically selected or adjusted (0028-threshold used by model is varied according to updated changes; 0037-updates a training) according to the presence of a condition internal to the network or a condition external to the network (0028-threshold used by model is varied according to updated changes; 0037-updates a training; 0053).  

As concerns claim 20, the computer readable medium containing program instructions of claim 16 wherein the predetermined state is an anomalous state (0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2021/0160262 determining if an anomaly exists in the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451